Citation Nr: 0733634	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  01-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation perforation 
of the left tympanic membrane.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active military service from January 1997 to 
January 2000.

This matter was brought to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, NY.  In April 2000, the veteran's claims file was 
transferred to the RO in Philadelphia, Pennsylvania. 

In November 2001, the veteran testified at a Travel Board 
hearing at the VARO before the undersigned Veterans Law 
Judge.  A transcript is of record, reflecting, among other 
things, clarification of the issues.

Under regulations then in effect, in February 2002, the Board 
endeavored to develop the evidence in the case.  In an April 
2002 decision, the Board granted an initial 10 percent 
evaluation for status post anterior cruciate ligament 
reconstruction of the right knee.  (The other issues remained 
subject to a separate decision as they were still in Board-
generated development.)

In the interim, regulations with regard to development of 
evidence were changed, and in September 2003, the Board 
remanded the veteran's claims for service connection for left 
ear hearing loss and a compensable evaluation for perforation 
of the left tympanic membrane to the VARO for further 
evidentiary development.

In July 2004, the Board denied the veteran's claims, then 
described as entitlement to service connection for left ear 
hearing loss, and to an initial compensable evaluation for 
perforation of the left tympanic membrane.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2006 order, the Court set aside the Board's July 
2004 decision.  Pursuant to the actions specified in the 
Court Order, the issues were remanded to the Board for 
additional development and readjudication consistent with the 
directives contained therein.

The Board again remanded the case in February 2007.

Subsequently the VARO granted service connection for 
defective hearing in the left ear, which satisfied the 
pending appeal in that regard; that issue is no longer before 
the Board.  The RO continued the rating assigned for the 
tympanic membrane disorder and issued a Supplemental 
Statement of the Case (SSOC).  That issue is now returned to 
the Board for final appellate review.

Although he previously had designated an attorney to 
represent him, the veteran now represents himself.  



FINDINGS OF FACT

1.  The veteran is assigned the maximum available evaluation 
for a perforated left eardrum.

2.  The veteran is in receipt of separate service connection 
for left ear hearing loss.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran's service-
connected perforation of the left tympanic membrane results 
in frequent periods of hospitalization or produces marked 
interference with employment.



CONCLUSION OF LAW

The criteria for an initial compensable rating for a 
perforation of the left tympanic membrane have not been met.  
38 U.S.C.A. §§ 1155. 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.7, 4.21, 4.87, 
Diagnostic Code 6211 (1999, 2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007). 


The veteran filed an initial claim in December 1999.  Letters 
and other communications from the VARO notifying the veteran 
of VCAA requirements were sent and VA examination records 
were introduced into the file.  His notice of disagreement 
(NOD) was filed in April and June 2000.  Additional VA and 
private clinical records were filed; a SOC was issued in July 
2001.  The veteran's Substantive Appeal, a VA Form 9, was 
filed in August 2001.  The veteran submitted additional 
medical data.  A SSOC was issued in August 2001.  The veteran 
and his attorney were present for the hearing in September 
2001.  A decision was issued by the Board in April 2002 on 
another issue; the development memorandum relating, in 
pertinent part, to the issue herein concerned, went into 
detail as to what was required. 

By way of VCAA communications, the veteran has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.  The 
Board finds that the content of the information provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although all VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

Nor has the veteran suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance; on 
the contrary, he has demonstrated actual knowledge of the 
information and evidence necessary to substantiate the 
pending claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was "convinced that the appellant, through his 
counsel, demonstrated actual knowledge of the information and 
evidence necessary to establish entitlement to an earlier 
effective date."). 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  The RO provided appropriate notice, and 
the appellant has not demonstrated any error therein.  Thus, 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders, supra.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Legal Criteria, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran asserts that he is entitled to a compensable 
rating for his service-connected perforated left eardrum, 
currently assigned a noncompensable evaluation under DC 6211, 
for perforation of the tympanic membrane.  38 C.F.R. § 4.87. 

Throughout the current appeal, the veteran has provided 
documents from private physicians and has been seen by VA on 
numerous occasions.  His left tympanic membrane was described 
on one occasion as "ragged" in appearance but was not open 
or deformed.  At one point, a VA physician suggested a 
"paper patch" procedure for the perforated tympanic 
membrane, but a private physician said he thought the 
procedure would not be successful.  

When he was seen in the VA outpatient clinic in April 2004, 
the record indicated that the veteran complained of dizziness 
and headaches.  It was noted that he had been scheduled for 
surgery in 2002 and decided against it, but now wanted it.  
The left tympanic membrane had a 50% anterior inferior 
central perforation, with no drainage or evidence of 
infection.

According to a VA clinic record dated later in April 2004, a 
computerized tomography (CT) scan of the veteran did not show 
evidence of temporal bone or other middle ear pathology.  The 
left ear assessment indicated that the canal was patent, with 
about 40% anterior perforation not involving the annulus.  
There was no maxillofacial tenderness over the sinuses and no 
LAD (lymphadenopathy) or masses palpated in the neck.  The 
risks and benefits of surgery were discussed with the veteran 
and he elected not to have surgery.

For the most part, the ear examinations since service have 
shown a relatively intact tympanic membrane without openings, 
infection, or other symptoms.  He has said that since the 
perforation occurred, he has had episodes of lightheadedness.

Effective June 10, 1999, just prior to receipt of the 
veteran's claim in December 1999, VA amended the provisions 
of the Rating Schedule pertaining to the evaluation of 
service-connected hearing loss disability and diseases of the 
ear.  See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 
C.F.R. §§ 4.85-4.87 (2007)).  Under both the regulations 
effective prior to June 10, 1999, and the new regulations 
effective from June 10, 1999, Diagnostic Code 6211 provides a 
maximum zero percent rating (noncompensable) for perforation 
of the tympanic membrane.  38 C.F.R. § 4.87a (1998) effective 
prior to June 10, 1999; 38 C.F.R. § 4.87 (2007) effective on 
and after June 10, 1999.

Here, the Board notes there cannot be an assignment of an 
increased schedular rating based on the perforation of the 
left tympanic membrane, because a noncompensable rating is 
the highest rating available for that disability under both 
the old and the new versions of DC 6211.  The only basis for 
compensation would be is one based on associated service-
connected hearing loss, which is now already in effect.

Thus, the veteran's service-connected perforation of the left 
tympanic membrane warrants no more than a noncompensable 
evaluation under Diagnostic Code 6211, whether it were to be 
evaluated under the old or the new schedular rating criteria.

Accordingly, as there are no other symptoms or disabilities 
associated with the residuals of his tympanic membrane 
perforation, a compensable evaluation is not available under 
DC 6211, the appeal must be denied.


Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
initial disability ratings, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a higher 
evaluation for a perforated right eardrum have not been met 
at any time to warrant a staged rating.  Based upon the 
record, we find that at no time since the veteran filed his 
original claim for service connection has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.

On review of the record, the Board finds that the evidence 
does not show, nor does the veteran contend, that he has been 
hospitalized because of his perforated left tympanic membrane 
at any time since service.  He has testified that his 
disability has caused him problems at college regarding 
understanding lectures, but there is no other objective 
evidence of interference with employment due to the service-
connected disability.  He has not testified as to having lost 
any promotion or pay because of his disability, and he did 
not testify that he ever missed a day's work or school due to 
the left ear disability.  

Thus, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  See VAOPGCPREC 
6-96.  

The Board finds that the preponderance of the evidence is 
against entitlement to a rating greater than a noncompensable 
rating for a perforated right eardrum.  38 C.F.R. § 4.3.




ORDER

Entitlement to an initial compensable evaluation for 
perforation of the left tympanic membrane is denied. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


